Citation Nr: 0202486	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  99-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant 



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  The veteran has been determined to be 
incompetent for VA purposes, and the appellant is his 
guardian/custodian.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Regional 
Office (RO) that denied the appellant's claim, filed on 
behalf of the veteran, for service connection for 
schizophrenia.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a psychiatric disability, to include 
schizophrenia.

2.  Schizophrenia was first present many years after service, 
and there is no clinical evidence to link it to service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service; nor may schizophrenia be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5100 et seq.  (West Supp. 2001).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The Board finds that VA has met its duty to notify and assist 
in this case.  The RO has provided the veteran with several 
examinations in relation to his psychiatric disability.  The 
reported consultation at St. Lawrence hospital in 1995 has 
been considered by an opining VA examiner.  It has not been 
shown nor contended that receipt of the report(s) of such 
consultation are more than cumulative relative to the onset 
and etiology of the disability at issue.


The record discloses that the April 1997 rating decision 
provided the appellant with the reasons and bases for the 
denial of service connection for schizophrenia.  The January 
1999 statement of the case and the February and December 2000 
supplemental statements of the case provided the appellant 
with the applicable criteria for a grant of service 
connection.  These notification letters were sent to the 
appellant's latest address of record, and correspondence 
copies were mailed to the accredited representative, the 
Vietnam Veterans of America.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the appellant, and the 
veteran's representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The service medical records disclose that there were no 
complaints or clinical findings relative to a psychiatric 
disorder on examination for entrance into service in January 
1974.  The record establishes the veteran was seen in 
September 1975 for complaints of a headache that had been 
present since the previous day when he hit his head on a 
pipe.  Several days later, it was reported that he had 
experienced a headache since the original injury.  It was 
indicated that there was no relief with medications.  An 
examination was negative.  

The record reflects the fact that the veteran was convicted 
by a general court-martial in August 1975.  A note dated in 
October 1975 from the commanding officer indicates that the 
veteran was rebellious, resented authority and showed no 
interest in his job or unit.  His appearance was below 
standard despite repeated inspections and counseling at all 
levels of the chain of command.  

A progress note dated in December 1975 reveals that the 
veteran displayed a very negative attitude and his potential 
was extremely limited.  It was observed that he seemed to 
have established a pattern of either refusing or disobeying 
lawful orders.  Another note dated in December 1975 reveals 
that the veteran was seen without records and he was very 
reluctant to share background information.  The examiner 
characterized it as rather difficult to make an accurate 
appraisal of the veteran.  It was reported that the veteran 
had been placed in closed confinement the previous day for 
refusing a lawful order to shave.  It was stated that the 
veteran was very angry and frustrated with the Army because 
he felt that he had been treated unfairly in his unit.  It 
was further indicated that he had a defiant attitude towards 
authority in certain situations, and that he might react 
aggressively if sufficiently provoked, but that there was no 
long pattern of such behavior.  

On a report of medical history completed in conjunction with 
the separation examination in December 1975, the veteran 
denied frequent trouble sleeping, depression, excessive 
worry, loss of memory or nervous trouble.  On the separation 
examination in December 1975, a psychiatric evaluation was 
normal.

The veteran submitted a claim for VA pension benefits in 
January 1996.  He referred to a mental health condition, 
schizophrenia, and indicated that it had had its onset in 
1990.  He noted treatment at a VA hospital beginning in 
December 1995.

The veteran was hospitalized by the VA from December 1995 to 
February 1996.  He was admitted on a 60-day court order.  It 
was reported that the veteran had been aggressive at home.  
It was noted that he was verbally threatening to all his 
family members.  Following a mental status evaluation, the 
diagnoses were schizoaffective disorder and generalized 
anxiety disorder.  

A VA psychiatric examination was conducted in April 1996.  
The examiner related that an attempt was made to get some 
direct information from the veteran, but that he became 
angry, extremely hostile and threatening, stating that he did 
not need to give any information.  The veteran was excused 
from the examining room and information was obtained from the 
appellant, who had accompanied the veteran to the 
examination.  The appellant stated that the veteran had been 
stationed in Germany and that something had happened while he 
was there, the nature of which was unclear to her.  She 
reported that as a result of what occurred in Germany, the 
veteran faced a court-martial, was found guilty and served 
time in the brig.  She stated that at the time of the 
veteran's discharge, he was given a plane ticket to return 
home, but on arrival at the airport, he had no 
identification.  She added that because of the strange 
behavior he exhibited, the airport police attempted to take 
the veteran into custody, but he ran away.  The appellant 
stated that the next thing she heard was that the veteran was 
in California.  She reported that the veteran had lived with 
her for the past few years.  She noted that he was admitted 
to a private hospital because of his violent, threatening 
behavior on two occasions.  The diagnosis was schizophrenia, 
paranoid type.  This was based on ideas of reference, hostile 
threatening affect and oppositional attitude and behavior. 

The veteran was again hospitalized by the VA from October to 
November 1996.  The diagnosis was schizophrenia, chronic 
undifferentiated type.

A VA field examination was conducted in January 1997.  It was 
noted that the veteran was irate and foul-mouthed for the 
entire time.  He remained totally fixated on his military 
time, the details of which were in the examiner's previous 
report.  It was stated that the veteran received a bad 
discharge (which was eventually upgraded), but that he would 
not let go of this and he raved incessantly about the 
injustices he had experienced.  

In a report dated in December 1997, representatives of 
Community Mental Health Services noted that the veteran had 
been a client since October 1996.  It was noted that the 
veteran presented with disorganized cognition and behavior.  
He was frequently agitated, had poor hygiene and reported 
hearing voices.  The appellant described a long history of 
these symptoms, with the most coinciding with the veteran's 
military service.  It was noted that without having access to 
the veteran's military records, one must assume that it was 
as likely as not that when the veteran left the service, he 
was exhibiting symptoms of schizophrenia.  The report noted 
that the appellant reported that the veteran had experienced 
his first psychotic episode while in service.

The veteran was seen by a private psychiatrist in January 
1999.  The veteran stated that he had done well in service 
until June 1975 when he had some difficulties with his unit 
and had a court-martial for disobeying orders.  The examiner 
noted as further history that it had been eventually decided 
that due to the veteran's attitude, he would be discharged 
form service.  It was indicated that the narrative's reason 
for separation was misconduct, frequent incidents of a 
discreditable nature with civilian or military authorities.  
A review by the examiner of paperwork provided by the 
appellant did not indicate any military evaluation suggesting 
any type of psychotic behavior.  It was noted that the 
veteran never had a true psychiatric evaluation, at least in 
the documentation that was provided.  It was also noted the 
appellant stated that the veteran had not been the same since 
service, and that his behavior had markedly deteriorated.  
The veteran and the appellant reported that all his behavior 
deteriorated within the year after his separation from 
service.  Following a mental status evaluation, the diagnosis 
was paranoid schizophrenia.  The examiner commented that 
without complete military records, one could only assume that 
it was as likely as not that when the veteran left the 
service, he was exhibiting symptoms of schizophrenia.  It was 
further opined that more likely than not, the veteran's 
condition had deteriorated within the year after his 
discharge from service, and the stress of the last few months 
that he was in service contributed to his deterioration.  

In a statement dated in March 1999, a VA physician reported 
that the veteran's mother had compiled historical information 
to chronicle the veteran's condition before he went into 
service and was able to show that he deteriorated mentally 
after he returned from military service.  It was the 
physician's opinion that the veteran's experiences in service 
highly contributed to his nervous breakdown.  It was 
concluded that it was more likely than not that the veteran's 
experiences in the military triggered the symptoms of his 
schizophrenic condition.

The veteran was again afforded a psychiatric examination by 
the VA in May 1999.  The examiner noted that he had reviewed 
the veteran's claims folder, and summarized the findings.  
Based on his review of the veteran's claims folder, the 
examiner stated that he could find no evidence that the 
veteran had manifested any symptoms of a mental disorder 
while in service.  It was further opined that neither the 
veteran in the interview with the examiner, nor the records, 
indicate that he had ever been referred to mental health 
personnel while in service.  The examiner related that the 
first indication that he had based on the information in the 
claims folder of hospitalization was perhaps some time in the 
late 1980's or early 1990.  On the basis of the appellant's 
statements, the information provided by the veteran and the 
information in the claims folder, the examiner found "no 
evidence that he [the veteran] had a mental disorder prior to 
entering the service, or that he developed a mental disorder 
while he was in the service, and that service aggravated that 
disorder, nor could I [the examiner] find any evidence that 
he developed a mental disorder until perhaps ten years post-
discharge from service."  

The examiner noted that in the March 1999 statement from the 
VA physician, no basis was provided for the conclusion that 
the veteran's illness occurred before or during service.  He 
stated that it continued to be his opinion that the veteran 
suffered from a schizophrenic disorder, paranoid type, but as 
far as the onset of that illness, he could go back no further 
than perhaps the late 1980's or 1990 as the veteran himself 
indicated.  

The examination report shows that the veteran's mother 
accompanied the veteran to the examination.  It was reported 
that she had a folder full of documents, including copies of 
some of the service records, and letters she had written to 
various people and their responses.  She alleged that the 
veteran was having difficulty while in service and referred 
to his having bumped his head against a pipe in service.  The 
examiner commented that the reason the veteran was not 
scheduled to undergo psychiatric evaluation in service was 
that he was complaining only of physical problems.  He 
concluded that the veteran was severely disabled due to 
schizophrenia.  It was his opinion that it was more likely 
than not that schizophrenia had its origin approximately ten 
years after service and did not arise while the veteran was 
in service and, likewise, was not aggravated by service.  

The appellant and veteran provided testimony at a hearing 
before the undersigned Member of the Board in December 2001 
consistent with the aforementioned medical reports.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service medical records show no complaints or findings 
suggestive of a psychiatric disability, to include 
schizophrenia.  While it is true, as alleged, that the 
veteran hit his head on a pipe during service, the only 
complaint at that time involved a headache.  It is 
significant to observe that a psychiatric evaluation in 
December 1975, shortly before his discharge from service, 
revealed no abnormality.  There is no clinical evidence in 
the record of any treatment for psychiatric complaints for 
many years following the veteran's separation from service.  
In this regard, the Board notes that a VA physician concluded 
that the reason the veteran did not receive psychiatric 
evaluation during service was that his complaints were of a 
physical nature and were not indicative of a psychiatric 
disability.  

The Board concedes that private and VA physicians of record 
have concluded that the veteran's in-service experiences 
triggered his schizophrenia.  In addition, in the report from 
Community Mental Health Services dated in December 1997, it 
was noted that the appellant related that the veteran had had 
his first psychotic experience during service.  Initially, 
the Board notes that the appellant was not with the veteran 
at that time and, of greater significance, is not a medical 
expert.  The United States Court of Appeals for Veterans 
Claims has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the appellant's lay assertions to the effect 
that the veteran had a psychotic episode during service or 
that his currently diagnosed schizophrenia is related to 
service are neither competent nor probative of the issue in 
question.  Moreover, the Board finds the opinions expressed 
by the VA examiner following the May 1999 VA psychiatric 
examination to be more persuasive than the conclusions of the 
private physician or the VA physician in March 1999.  
Initially, it must be observed that the VA examiner concluded 
that the veteran's schizophrenia was not present prior to 
service and had its onset many years after service.  It is 
significant to point out that this opinion was based on a 
review of the claims folder.  In contrast, the opinions 
rendered by the private physician in January 1999 and by the 
VA physician in March 1999 were apparently based largely on 
the history provided by the veteran and/or the appellant.  
Indeed, the private psychiatrist acknowledged that since he 
did not have the veteran's military records, he could only 
assume that the veteran was exhibiting symptoms of 
schizophrenia when he was discharged from service.  

In addition, the Board notes that during the hearing before 
the undersigned in December 2001, there was testimony to the 
effect that the veteran had not sought psychiatric treatment 
prior to 1995.  (See December 12, 2001 hearing transcript, 
pages 8-10.)  This supports the conclusion that the veteran's 
schizophrenia was first clinically demonstrated many years 
after service.  The Board finds that the opinion of the VA 
physician following the comprehensive psychiatric examination 
in May 1999, which included a review of the claims folder, is 
of greater probative value than those opinions predicated on 
the veteran's subjectively reported history, not supported by 
the record in pertinent part, and made without the benefit of 
a review of the claims folder.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for schizophrenia.


ORDER

Service connection for schizophrenia is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

